NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: Rick Lutz, LC Group (404) 261-1196 or LCGroup@mindspring.com IMPART MEDIA GROUP APPOINTS NEW PRESIDENT AND ANNOUNCES ENHANCED ORGANIZATIONAL SUPPORT STRUCTURE Company Restructures Organization for Start of 2008 Fiscal Year Seattle, WA – October 26, 2007—Impart Media Group, Inc. (OTCBB: IMMG), a global provider of end-to-end information networks, transactional kiosks, digital signage services, and direct-to-consumer advertising, announcedthe appointment of LairdLaabs, formerly President, Impart Asia-Pacific, as itsPresident. The Company also announced the appointment of JosephMartinez to Vice Chairman of the Board of Directors. Mr.Martinez will continue in his duties as Chief Executive Officer. According to Mr.Martinez, “We are excited to announce that Laird has accepted the position of President. As co-founder, he has served in this capacity before and thoroughly understands our business, industry, and customers. His significant experience and abilities will serve us greatly as we focus on reaching profitability and positive cash flow in addition to cultivating our growth opportunities in the near future.” Another appointment is the promotion of RobertGrawet, formerly Global
